DETAILED ACTION
Of note: A species restriction was considered, however all the claims seem to be directed to at least figures 12a-d that discloses an single embodiment of an occlusive device with a guide. Therefore, no restriction has been made.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states in lines 15-16 respectively “a first side of the mesh is facing the joint and a second side of the mesh is facing away from the joint”. It would seem that in the low-profile state for delivery, the first and second sides would not be able to read on the claim limitation based on how the device is stored in the catheter. It would seem that in the deployed state, the first side of the mesh is facing the joint and second side of the mesh is facing away from the joint. For examination purposes, the claim limitation will be examined as the configuration is when the mesh is in the deployed state.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first side of the mesh" in line 14. Claim 1 states “a first side of the mesh” in line 9. It is unclear if the first side of the mesh is a new first side or the first side of the mesh with respect to line 9. For examination purpose “a first side of the mesh” of line 14 will be examined as “the first side of the mesh” corresponding to the first side of the mesh of line 9. 
Claim 1 recites the limitation "the dome" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the dome” of line 19 will be examined as “a dome”. 
Claim 15 recites the limitation "the dome" in line 24.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the dome” of line 24 will be examined as “a dome”. 
Claim 17 recites the limitation "a concave surface of the mesh" in line 6. Claim 17 is dependent off of claim 15 which also states “a concave surface of the mesh” in line 20. It is unclear if the concave surface of the mesh of claim 17 is the same or a different surface from the concave surface of claim 15. For examination purpose “a concave surface of the mesh” of claim 17 will be examined as “the concave surface of the mesh” corresponding to the surface of the mesh of claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-11, 14, 15, 17, 18, 20-22, 24-27, 30  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0022445 to Ruvalcaba. 
As to claim 1, Ruvalcaba discloses an occlusive device for treating an aneurysm (paragraph 10), wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh (652, figure 10a,b, paragraph 103, the device 650 can be made from a mesh, as disclosed specifically in paragraph 103,) having a low-profile state (paragraph 101, the highly compressed state) for intravascular delivery to the aneurysm and a deployed state (figure 10b), the mesh comprising a distal end (see annotated figure I below), a proximal end (see annotated figure I below), and a length (see annotated figure I below) extending between the distal and proximal ends, a first and second lateral edges see annotated figure I below), and a width (see annotated figure I below) extending between the first and second lateral edges, and a first side (see annotated figure I below) and a second side (see annotated figure I below) opposite the first side along a thickness of the mesh (see annotated figure I below), wherein the mesh is curved along its length and its width (see annotated figure I below); an embolic element (end of 654) coupled to the proximal end of the mesh at a joint (see annotated I figure below, without further limitations of a joint, one bends can be the joint), the embolic element having a proximal end and a distal end (see annotated figure I below); and a guide (first part of 654, see annotated figure I below) positioned between the mesh and the embolic element, the guide having a preset curve (paragraph 87, 89, 90 figure 10a,b, the shape set) along its length configured to orient the mesh relative to the joint such that a first side of the mesh is facing the joint and the second side of the mesh is facing away from the joint (figure 10b, see annotated figure I below), wherein the mesh is configured to be positioned within the aneurysm in the deployed state such that the mesh extends over the neck of the aneurysm and the embolic element is positioned between the mesh and the dome of the aneurysm (figure 10b). 
Annotated Figure I

    PNG
    media_image1.png
    511
    602
    media_image1.png
    Greyscale

As to claim 2, Ruvalcaba discloses the guide comprises a radially-compacted portion of the mesh (paragraph 136, the device is continuous so the guide can have a radially compacted portion of the mesh).
As to claim 4, Ruvalcaba discloses an average cross-sectional dimension of the guide in a delivery configuration is substantially the same as an average cross-sectional dimension of the guide in a deployed configuration (figure 10a, paragraph 98-103 the second portion 654 can have substantially the same average cross-section since the first portion 652 will have a greater expansion difference).
As to claim 5, Ruvalcaba discloses a greatest cross-sectional dimension of the guide in a deployed configuration is less than a greatest cross-sectional dimension of the mesh in the deployed state (figure 10a).
As to claim 6, Ruvalcaba discloses the first side of the mesh is concave (figure 10b, the first side as seen in figure 10b is concave).
As to claim 8-10, Ruvalcaba discloses the guide includes a curved portion that includes a turn between about 120 degrees and about 240 degrees , 150-210 degrees , and 180 degrees (10b, there can be a curved portion that can comprise the guide portion which will turn 180 degrees such the 180 turn in figure 10b).
Annotated Figure II

    PNG
    media_image2.png
    303
    392
    media_image2.png
    Greyscale

As to claim 11, Ruvalcaba discloses the mesh is formed of a plurality of braided filaments (paragraph 88).
As to claim 14, Ruvalcaba discloses the embolic element is a coil (paragraph 106).
As to claim 15, Ruvalcaba discloses an occlusive device for treating an aneurysm of a patient (paragraph 10), wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh (652, paragraph figure 10a,b, see annotated figure I above) having a low-profile state (paragraph 101, the highly compressed state) for intravascular delivery to the aneurysm and a deployed state (figure 10b), the mesh comprising a distal end (see annotated figure I above), a proximal end (see annotated figure I above), and a length (see annotated figure I above) extending between the distal and proximal ends, a first and second lateral edges (see annotated figure I above), and a width (see annotated figure I above) extending between the first and second lateral edges, and a first side (see annotated figure I above) and a second side (see annotated figure I above) opposite the first side along a thickness of the mesh (see annotated figure I above), wherein the mesh is curved along its length and its width (see annotated figure I above); an embolic element (end of 654) coupled to the proximal end of the mesh at a joint (see annotated figure I above), the embolic element having a proximal end and a distal end (see annotated figure I above); and a guide (beginning of 654, see annotated figure I above) positioned between the mesh and the embolic element, the guide having a preset curve ((paragraph 87, 89, 90 figure 10a,b, the shape set) along its length, wherein when the occlusive device is positioned within a delivery catheter (200) and a portion of the occlusive device extending between a proximal terminus of the guide and a distal terminus of the guide have been pushed from the delivery catheter into an open space out of a body of the patient such that the mesh and guide are in respective expandable, unconstrained configuration (figure 10b), the present curve is configured to orient the mesh relative to the delivery catheter such that a concave surface of the mesh is facing the same direction as a convex portion of the preset curve (figure 10b, the first side of the mesh can be concave, and there will be a turn in the guide that can be convex which will face the same direction as the first side), wherein the mesh is configured to be positioned within the aneurysm in the deployed state such that the mesh extends over the neck of the aneurysm and the embolic element is positioned between the mesh and the dome of the aneurysm (figure 10b).
As to claim 17, Ruvalcaba discloses when the occlusive device is positioned within the delivery catheter and the portion of the occlusive device extending between the proximal terminus of the guide and the distal terminus of the mesh have been pushed from the delivery catheter into the open space outside of the body of the patient such that the mesh and guide are in respective expanded, unconstrained configurations, the preset curve is configured to orient the mesh relative to the delivery catheter such that a concave surface of the mesh and a concave portion of the curve are facing towards one another (figure 10a,b, the concave surface of the mesh can face towards a concave portion of the preset curve).
As to claim 18, Ruvalcaba discloses the guide comprises a radially-compacted portion of the mesh (paragraph 136, the device is continuous so the guide can have a radially compacted portion of the mesh).
As to claim 20, Ruvalcaba discloses, an average cross-sectional dimension of the guide in a delivery configuration is substantially the same as an average cross-sectional dimension of the guide in a deployed configuration (figure 10a, paragraph 98-103 the second portion 654 can have substantially the same average cross-section since the first portion 652 will have a greater expansion difference).
As to claim 21, Ruvalcaba discloses a greatest cross-sectional dimension of the guide in a deployed configuration is less than a greatest cross-sectional dimension of the mesh in the deployed state (figure 10a).
As to claim 22, Ruvalcaba discloses the first side of the mesh is concave (figure 10b, the first side as seen in figure 10b is concave).
As to claim 24-26, Ruvalcaba discloses the guide includes a curved portion that includes a turn between about 120 degrees and about 240 degrees , 150-210 degrees , and 180 degrees (10b, there can be a curved portion that can comprise the guide portion which will turn 180 degrees such the 180 turn in figure 10b).
As to claim 27, Ruvalcaba discloses the mesh is formed of a plurality of braided filaments (paragraph 88).
As to claim 30, Ruvalcaba discloses the embolic element is a coil (paragraph 106).
Claims 1-8, 11-24, 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0036012 to Aboytes.
As to claim 1, Aboytes discloses an occlusive device for treating an aneurysm (paragraph 93), wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh (120, paragraph 105) having a low-profile state (figure 2, paragraph 95, 96) for intravascular delivery to the aneurysm and a deployed state (figure 3b), the mesh comprising a distal end (the end closer to 106, figure 1b, paragraph 96,97), a proximal end (107), and a length (length as seen in figure 1b) extending between the distal and proximal ends, a first and second lateral edges (119, paragraph 100, the lateral edges can be as seen in figure 1c, and disclosed in paragraph 100, and/or left/right sides of the device as seen in figure 3a,b), and a width (figure 1a-c,3a-c) extending between the first and second lateral edges, and a first side (inside of 120, or inside of the concave surface that would face 103, figure 3a,b) and a second side (outside of the concave surface paragraph 98, the side that’s facing away 103 as seen in figure 3a) opposite the first side along a thickness of the mesh (figure 3a, paragraph 97-98, 103), wherein the mesh is curved along its length and its width (figure 3a-b, paragraph 95-98); an embolic element (102, the lead in member 102 can read on an embodiment element) coupled to the proximal end of the mesh at a joint (103), the embolic element having a proximal end and a distal end (figure 1a); and a guide (106) positioned between the mesh and the embolic element, the guide having a preset curve (paragraph 109) along its length configured to orient the mesh relative to the joint such that a first side of the mesh is facing the joint and the second side of the mesh is facing away from the joint (figure 3a), wherein the mesh is configured to be positioned within the aneurysm in the deployed state such that the mesh extends over the neck of the aneurysm and the embolic element is positioned between the mesh and the dome of the aneurysm (paragraph 97, the device is capable of be positioned in the aneurysm as claimed). 
As to claim 2, Aboytes discloses the guide comprises a radially-compacted portion of the mesh (paragraph 105).
As to claim 3, Aboytes discloses the guide is a component separate from the mesh (paragraph 105).
As to claim 4, Aboytes discloses, an average cross-sectional dimension of the guide in a delivery configuration is substantially the same as an average cross-sectional dimension of the guide in a deployed configuration (figure 4a-d).
As to claim 5, Aboytes discloses a greatest cross-sectional dimension of the guide in a deployed configuration is less than a greatest cross-sectional dimension of the mesh in the deployed state (figure 3a).
As to claim 6, Aboytes discloses the first side of the mesh is concave (paragraph 98, figure 3a,b).
As to claim 7, Aboytes discloses the second side of the mesh is convex. (paragraph 100, figure 3a,b).
As to claim 8, Aboytes discloses the guide includes a curved portion that includes a turn between about 120 degrees and about 240 degrees (paragraph 109).
As to claim 11, Aboytes discloses the mesh is formed of a plurality of braided filaments (paragraph 100).
As to claim 12, Aboytes discloses the mesh includes a first layer and a second layer, and wherein, in an expanded, unconstrained state, the first layer generally conforms to the second layer such that the mesh does not include an interior volume (paragraph 97, 100, 101).
As to claim 13, Aboytes discloses the mesh includes a first layer and a second layer, and wherein, in an expanded, unconstrained state, the thickness of the mesh is generally equivalent to a combined thickness of the individual first and second layers (paragraph 97, 100, 101).
As to claim 14, Aboytes discloses the embolic element is a coil (paragraph 107).
As to claim 15, Aboytes discloses an occlusive device for treating an aneurysm of a patient (paragraph 93), wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh (120, paragraph 105) having a low-profile state (figure 2, paragraph 95, 96) for intravascular delivery to the aneurysm and a deployed state (figure 3b), the mesh comprising a distal end (the end closer to 106, figure 1b, paragraph 96,97), a proximal end (107), and a length (length as seen in figure 1b) extending between the distal and proximal ends, a first and second lateral edges (119, paragraph 100, the lateral edges can be as seen in figure 1c, and disclosed in paragraph 100, and/or left/right sides of the device as seen in figure 3a,b), and a width (figure 1a-c,3a-c) extending between the first and second lateral edges, and a first side (inside of 120, or inside of the concave surface that would face 103, figure 3a,b, ) and a second side (outside of the concave surface paragraph 98, the side that’s facing away 103 as seen in figure 3a) opposite the first side along a thickness of the mesh (figure 3a, paragraph 97-98, 103), wherein the mesh is curved along its length and its width (figure 3a-b, paragraph 95-98); an embolic element (102, the lead in member 102 can read on an embodiment element) coupled to the proximal end of the mesh at a joint (103), the embolic element having a proximal end and a distal end (figure 1a); and a guide (106) positioned between the mesh and the embolic element, the guide having a preset curve (paragraph 109) along its length, wherein when the occlusive device is positioned within a delivery catheter and a portion of the occlusive device extending between a proximal terminus of the guide and a distal terminus of the guide have been pushed from the delivery catheter into an open space out of a body of the patient such that the mesh and guide are in respective expandable, unconstrained configuration (figure 3a,4b), the present curve is configured to orient the mesh relative to the delivery catheter such that a concave surface of the mesh is facing the same direction as a convex portion of the preset curve (figure 3a,4b), wherein the mesh is configured to be positioned within the aneurysm in the deployed state such that the mesh extends over the neck of the aneurysm and the embolic element is positioned between the mesh and the dome of the aneurysm (paragraph 97, the device is capable of be positioned in the aneurysm as claimed).
As to claim 16, Aboytes discloses when the occlusive device is positioned within the delivery catheter and the portion of the occlusive device extending between the proximal terminus of the guide and the distal terminus of the mesh have been pushed from the delivery catheter into the open space outside of the body of the patient such that the mesh and guide are in respective expanded, unconstrained configurations, the preset curve is configured to orient the mesh relative to the delivery catheter such that one of the first or second lateral edges is adjacent the delivery catheter (figure 4e,5).
As to claim 17, Aboytes discloses when the occlusive device is positioned within the delivery catheter and the portion of the occlusive device extending between the proximal terminus of the guide and the distal terminus of the mesh have been pushed from the delivery catheter into the open space outside of the body of the patient such that the mesh and guide are in respective expanded, unconstrained configurations, the preset curve is configured to orient the mesh relative to the delivery catheter such that a concave surface of the mesh and a concave portion of the curve are facing towards one another (figure 4e).
As to claim 18, Aboytes discloses the guide comprises a radially-compacted portion of the mesh (paragraph 105).
As to claim 19, Aboytes discloses the guide is a component separate from the mesh (paragraph 105).
As to claim 20, Aboytes discloses, an average cross-sectional dimension of the guide in a delivery configuration is substantially the same as an average cross-sectional dimension of the guide in a deployed configuration (figure 4a-d).
As to claim 21, Aboytes discloses a greatest cross-sectional dimension of the guide in a deployed configuration is less than a greatest cross-sectional dimension of the mesh in the deployed state (figure 3a).
As to claim 22, Aboytes discloses the first side of the mesh is concave (paragraph 98, figure 3a,b).
As to claim 23, Aboytes discloses the second side of the mesh is convex. (paragraph 100, figure 3a,b).
As to claim 24, Aboytes discloses the guide includes a curved portion that includes a turn between about 120 degrees and about 240 degrees (paragraph 109).
As to claim 27, Aboytes discloses the mesh is formed of a plurality of braided filaments (paragraph 100).
As to claim 28, Aboytes discloses the mesh includes a first layer and a second layer, and wherein, in an expanded, unconstrained state, the first layer generally conforms to the second layer such that the mesh does not include an interior volume (paragraph 97, 100, 101).
As to claim 29, Aboytes discloses the mesh includes a first layer and a second layer, and wherein, in an expanded, unconstrained state, the thickness of the mesh is generally equivalent to a combined thickness of the individual first and second layers (paragraph 97, 100, 101).
As to claim 30 Aboytes discloses the embolic element is a coil (paragraph 107).
Claims 1-3, 5-7, 11-13, 15, 17-19, 21-23, 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0296224 to Kealy.
As to claim 1, Kealy discloses an occlusive device for treating an aneurysm (paragraph 66), wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh (100, as seen in figure 7) having a low-profile state (paragraph 35, prior to expansion, within catheter 520 as seen in figure 5a ) for intravascular delivery to the aneurysm and a deployed state (figure 7), the mesh comprising a distal end (distal end towards the blood vessel), a proximal end (towards 706), and a length (length in the upward direction as seen in figure 7) extending between the distal and proximal ends, a first lateral edge (left perimeter of the umbrella 702, figure 7), a second lateral edge (right perimeter of the umbrella, figure 7), and a width (figure 7) extending between the first and second lateral edges, and a first side (side facing 706) and a second side (opposite side) opposite the first side along a thickness of the mesh (figure 7, paragraph 67, 68), wherein the mesh is curved along its length and its width (figure 7); an embolic element (704) coupled to the proximal end of the mesh at a joint (304), the embolic element having a proximal end and a distal end (figure 7); and a guide (706) positioned between the mesh and the embolic element, the guide having a preset curve along its length (curve as seen in figure 7, paragraph 66, the “shape set”), wherein when the occlusive device is positioned within a delivery catheter and a portion of the occlusive device extending between a proximal terminus of the guide and a distal terminus of the guide have been pushed from the delivery catheter into an open space out of a body of the patient such that the mesh and guide are in respective expandable, unconstrained configuration (figure 7), the present curve is configured to orient the mesh relative to the delivery catheter such that a concave surface of the mesh is facing the same direction as a convex portion of the preset curve (figure 7, the concave surface of the mesh can face the same direction of the of the convex parts of the microspheres of the device body 706 which can read on the guide), wherein the mesh is configured to be positioned within the aneurysm in the deployed state such that the mesh extends over the neck of the aneurysm and the embolic element is positioned between the mesh and the dome of the aneurysm (figure 7). 
As to claim 2, Kealy discloses the guide comprises a radially-compacted portion of the mesh (paragraph 69).
As to claim 3, Kealy discloses the guide is a component separate from the mesh (paragraph 66, figure 7).
As to claim 5, Kealy discloses a greatest cross-sectional dimension of the guide in a deployed configuration is less than a greatest cross-sectional dimension of the mesh in the deployed state (figure 7).
As to claim 6, Kealy discloses the first side of the mesh is concave (portions of the inner umbrella can be concave).
As to claim 7, Kealy discloses the second side of the mesh is convex. (portions of the outer umbrella can be concave).
As to claim 11, Kealy discloses the mesh is formed of a plurality of braided filaments (paragraph 35).
As to claim 12, Kealy discloses the mesh includes a first layer and a second layer, and wherein, in an expanded, unconstrained state, the first layer generally conforms to the second layer such that the mesh does not include an interior volume (paragraph 38).
As to claim 13, Kealy discloses the mesh includes a first layer and a second layer, and wherein, in an expanded, unconstrained state, the thickness of the mesh is generally equivalent to a combined thickness of the individual first and second layers (paragraph 38).
As to claim 15, Kealy discloses an occlusive device for treating an aneurysm (paragraph 66), wherein a neck of the aneurysm opens to a blood vessel, the device comprising: a mesh (100, as seen in figure 7) having a low-profile state (paragraph 35, prior to expansion, within catheter 520 as seen in figure 5a ) for intravascular delivery to the aneurysm and a deployed state (figure 7), the mesh comprising a distal end (distal end towards the blood vessel), a proximal end (towards 706), and a length (length in the upward direction as seen in figure 7) extending between the distal and proximal ends, a first lateral edge (left perimeter of the umbrella 702, figure 7), a second lateral edge (right perimeter of the umbrella, figure 7), and a width (figure 7) extending between the first and second lateral edges, and a first side (side facing 706) and a second side (opposite side) opposite the first side along a thickness of the mesh (figure 7, paragraph 67, 68), wherein the mesh is curved along its length and its width (figure 7); an embolic element (704) coupled to the proximal end of the mesh at a joint (304), the embolic element having a proximal end and a distal end (figure 7); and a guide (706) positioned between the mesh and the embolic element, the guide having a preset curve (curve as seen in figure 7, paragraph 66, the “shape set”) along its length configured to orient the mesh relative to the joint such that a first side of the mesh is facing the joint and the second side of the mesh is facing away from the joint (figure 7), wherein the mesh is configured to be positioned within the aneurysm in the deployed state such that the mesh extends over the neck of the aneurysm and the embolic element is positioned between the mesh and the dome of the aneurysm (figure 7).
As to claim 17, Kealy discloses when the occlusive device is positioned within the delivery catheter and the portion of the occlusive device extending between the proximal terminus of the guide and the distal terminus of the mesh have been pushed from the delivery catheter into the open space outside of the body of the patient such that the mesh and guide are in respective expanded, unconstrained configurations, the preset curve is configured to orient the mesh relative to the delivery catheter such that a concave surface of the mesh and a concave portion of the curve are facing towards one another (figure 4e).
As to claim 18, Kealy discloses the guide comprises a radially-compacted portion of the mesh (paragraph 69).
As to claim 19, Kealy discloses the guide is a component separate from the mesh (paragraph 66, figure 7).
As to claim 21, Kealy discloses a greatest cross-sectional dimension of the guide in a deployed configuration is less than a greatest cross-sectional dimension of the mesh in the deployed state (figure 7).
As to claim 22, Kealy discloses the first side of the mesh is concave (portions of the inner umbrella can be concave).
As to claim 23, Kealy discloses the second side of the mesh is convex. (portions of the outer umbrella can be concave).
As to claim 27, Kealy discloses the mesh is formed of a plurality of braided filaments (paragraph 35).
As to claim 28, Kealy discloses the mesh includes a first layer and a second layer, and wherein, in an expanded, unconstrained state, the first layer generally conforms to the second layer such that the mesh does not include an interior volume (paragraph 38).
As to claim 29, Kealy discloses the mesh includes a first layer and a second layer, and wherein, in an expanded, unconstrained state, the thickness of the mesh is generally equivalent to a combined thickness of the individual first and second layers (paragraph 38).
Allowable Subject Matter
A call was made to the discuss allowable subject matter but an agreement was not reached. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7,128,736 to Abrams (a cited reference 93 in IDS filed 04/18/2020), U.S. Patent 7,326,225 to Ferrera (as cited reference 98 in IDS filed 04/18/2020), U.S. Patent Publication 2013/0218192 to Erzberger, and U.S. Patent Publication 2019/0209181 to Mayer all disclose similar devices readable, combinable, and/or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771